AO 467(Rev. 01/09; CAND version 03/19) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                                                                                                     filed
                                                UNITED STATES DISTRICT COURT                                          SiP
                                            NORTHERN DISTRICT OF CALIFORNIA                                        Cul&LlffiTiR

           United States of Ameriea                                             Case No. I9-nii-7I467-MAG-I (KAW)

                      V.

                                                                                Charging Distriet: Eastern District of
           KATHERINE FUIMAONO,                                                  California

                               Defendants.                                      Charging District's Case No.: 2:19-cr-
                                                                                0081-KJM




             ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                               CHARGES ARE PENDING AND TRANSFERRING BAIL



                    After a hearing in this court, the defendant is released from custody and ordered to appear
        in the district court where the charges are pending to answer those charges. The time and place
        to appear in that court are as follows:


         Place: U.S. District Court, 501 I Street,                       Courtroom No.: Three

         Sacramento CA 95814                                             Date and Time: December 9, 2019 at 9:00am

                                                                         before Distriet Judge Kimberly J. Mueller

                    If the date or time to appear in that court has not yet been set, the defendant must appear
        when notified to do so.


                    The clerk is ordered to transfer any bail deposited and interest earned thereon in the
        registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


        Dated: September 6, 2019


                                                                            landis A. Westmore
                                                                          /United States District Judge




        Transfer No-CustodyJ7.R AO A67 i'S.4
        rev. 3-J9
